Citation Nr: 0811535	
Decision Date: 04/08/08    Archive Date: 04/23/08    

DOCKET NO.  05-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 24, 2004, for 
the award of a total disability rating based upon individual 
unemployability.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 and 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico
.  

FINDINGS OF FACT

1.  The veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU) was received by VA on June 24, 2004.

2.  It is not factually ascertainable, prior to June 24, 
2004, that the veteran had become individually unemployable 
due to his service-connected schizophrenia, undifferentiated 
type.


CONCLUSION OF LAW

The criteria for an effective date prior to June 24, 2004, 
for entitlement to TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an earlier effective 
date for TDIU, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in August 2004 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000).  Generally, the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

Service connection is in effect for schizophrenia, 
undifferentiated type, competent, rated 70 percent disabling 
since November 1, 1981. 

The veteran filed a claim for TDIU on June 24, 2004.  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b) (2006).  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

The veteran's claim was granted by the RO in a November 2004 
rating decision which granted TDIU effective June 24, 2004.  
There is no evidence of an informal or formal claim prior to 
this date.

Here, the date of claim was June 24, 2004, which is the date 
the veteran filed his claim.  Thus, under the general rule, 
the proper effective date is June 24, 2004.  38 C.F.R. 
§ 3.400(o)(1).  The Board must determine, however, whether 
the exception applies:  whether unemployability due to the 
veteran's service-connected schizophrenia was factually 
ascertainable within one year of June 24, 2004, the date of 
claim.  38 C.F.R. § 3.400(o)(2).  

The Board has completed a thorough review of all the evidence 
of record from this time period.  See Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997) (holding that VA must review all 
evidence of record one year prior to the claim for increase 
to ascertain the earliest possible effective date).  Review 
of the remaining evidence of record for the one-year period 
prior to June 24, 2004, does not support a finding that the 
veteran was unemployable due to his service-connected 
schizophrenia prior to June 24, 2004.  Thus, the Board does 
not find evidence of unemployability due to the veteran's 
service-connected schizophrenia to be factually ascertainable 
within one year of June 24, 2004.   

A treatment report, dated in June 2003, noted that the 
veteran had been living alone for three years.  Mental status 
examination revealed a neutral mood and affect.  His answers 
were coherent.  He reported occasional hallucinations.  He 
was oriented, times three, and exhibited poor social 
judgment, in particular he showed diminished insight into 
interpersonal relations and social subtleties.  The report 
concluded with a diagnosis of schizophrenia.  A treatment 
report, dated in May 2004, noted that the veteran presented 
with a neutral mood and shallow effect.  His speech was 
normal and coherent.  He reported having recently experienced 
a post coital headache for which he sought treatment.  He 
reported occasional hallucinations.  He was oriented, times 
three, non-suicidal, and presented good judgment and fair 
insight.  The report concluded with a diagnosis of 
schizophrenia.  

While the evidence of record clearly shows that the veteran's 
service-connected schizophrenia was significant, this has 
been acknowledged by the 70 percent disability rating which 
was assigned to this condition.  There is no evidence during 
the year prior to his having filed a claim indicating that he 
was unemployable due to his service-connected schizophrenia.  
Accordingly, the veteran is not entitled to an earlier 
effective date prior to the date of his claim on June 24, 
2004.  38 C.F.R. § 3.400(o)(1)(2).

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for TDIU entitlement.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date prior to June 24, 2004, for TDIU is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


